Citation Nr: 0946126	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-35 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Whether a January 2002 rating decision that denied 
service connection for multiple sclerosis should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from May 1975 
to September 2000.  Her service included active duty, active 
duty for training, and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for multiple sclerosis and determined 
that a January 2002 rating decision that denied service 
connection for multiple sclerosis was not clearly and 
unmistakably erroneous.

The claim of entitlement to service connection for multiple 
sclerosis was previously denied in a January 2002 rating 
decision.  The Veteran was notified of the decision but did 
not perfect an appeal.  Since the previous denial, additional 
service treatment records that were not of record at the time 
of the previous denial have been associated with the record.  
Because the newly received service treatment records are 
relevant to the previously denied claim in that the appellant 
asserts that she was initially diagnosed with multiple 
sclerosis while on active duty training, or, at the very 
least, that her active duty training aggravated her multiple 
sclerosis, and because these records were not of record at 
the of the last final denial of the claim, VA will reconsider 
the claim on the merits.  38 C.F.R. § 3.156(c) (2009).

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for multiple 
sclerosis was denied in a January 2002 rating decision.

2.  Additional service treatment records that were not of 
record at the time of the January 2002 decision were received 
from the Veteran in October 2007.  These records are relevant 
to the previously denied claim.

3.  The receipt of additional, relevant service treatment 
records that were not of record at the time of the January 
2002 rating decision renders the January 2002 rating decision 
non-final.

4.  Given the non-final nature of the January 2002 decision, 
the Veteran has not submitted a valid claim of CUE with 
respect to the January 2002 decision.


CONCLUSION OF LAW

There is no justiciable case or controversy currently before 
the Board.  38 U.S.C.A. §§ 7104(a), 7105, 7111 (West 2002); 
38 C.F.R. § 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that the January 2002 rating decision that 
denied service connection for multiple sclerosis was clearly 
and unmistakably erroneous.  In essence, she argues that the 
RO erroneously failed to consider whether her multiple 
sclerosis was permanently worsened as a result of in-service 
aggravation.

Under the provisions of 38 C.F.R. § 3.105(a) (2009), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.  See 38 U.S.C.A. § 5109A (West 
2002).

Additional service treatment records that were not of record 
at the time of the January 2002 decision were received from 
the Veteran in October 2007.  These records are relevant to 
the previously denied claim.

The receipt of additional, relevant service treatment records 
that were not of record at the time of the January 2002 
rating decision renders the January 2002 rating decision non-
final.  See 38 C.F.R. § 3.156(c).

Given the non-final nature of the January 2002 claim, the 
Veteran has not submitted a valid claim of CUE, and there is 
no justiciable case or controversy currently before the 
Board.  Best v. Brown, 10 Vet. App. 322, 325 (1997) (a valid 
claim of CUE requires that the subject decision be final).  
Accordingly, the issue must be dismissed.  38 U.S.C.A. § 7105 
(West 2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the Veteran has not submitted a valid claim of CUE, the 
appeal is dismissed.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
multiple sclerosis.

A review of the record reflects that the Veteran filed a 
claim for Social Security Administration (SSA) disability 
benefits in December 2001.  To date, the records and any 
decision associated with this claim have yet been associated 
with the Veteran's claims file.  Because the decision and 
medical records upon which a possible award of Social 
Security disability benefits may have been predicated may be 
relevant to the Veteran's application to reopen her 
previously denied claim of entitlement to service connection 
for multiple sclerosis, efforts to obtain those outstanding 
records should be made.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the Veteran's Social Security 
Administration records.

2.  Then, readjudicate the claim.  If 
action remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Then return the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


